UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CARLOS LOPEZ,

                                        Plaintiff,                       19 Civ. 3463 (PAE)
                         -v-
                                                                               ORDER
 UNITED STATES OF AMERICA,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       On May 16, 2019, the Court issued an order denying, without prejudice, petitioner Carlos

Lopez’s pro se motion to vacate his conviction for conspiracy to distribute narcotics in violation

of 21 U.S.C. § 846. Dkt. 5. The Court neglected to address whether petitioner is entitled to a

certificate of appealability. For the reasons stated in its earlier order, the Court declines, nunc

pro tunc, to issue a certificate of appealability and certifies that any appeal from this order would

not be taken in good faith; therefore, in forma pauperis status is denied for the purpose of an

appeal. Coppedge v. United States, 369 U.S. 438, 445 (1962).

       SO ORDERED.


                                                           PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: November 15, 2019
       New York, New York
